Citation Nr: 0323638	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  97-27 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a heart or 
cardiovascular disorder, including hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
August 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC, denying entitlement 
to service connection for a heart or cardiovascular disorder, 
including hypertension, as not well grounded.  In June 2001, 
the Board remanded the matter to the RO for additional 
development, and upon return of the case from the RO, the 
Board by way of a January 2003 memorandum to its case 
development unit sought further actions regarding this claim.  
Thereafter, the Board again remanded the claim to the RO, and 
following its completion of the requested actions, the case 
has since been returned to the undersigned for review.


FINDINGS OF FACT

1.  No heart or cardiovascular disorder, inclusive of 
hypertension, was shown in service or within the one-year 
period following the veteran's discharge from service.

2.  The existence of essential hypertension was initially 
shown postservice in 1989; there is otherwise no showing of 
the existence of a heart or cardiovascular disorder. 

3.  No medical professional offers any finding or opinion 
linking the veteran's only diagnosed heart or cardiovascular 
disorder, that is, hypertension, to his period of military 
service or any event thereof.




CONCLUSION OF LAW

A heart or cardiovascular disorder, including hypertension, 
was not incurred in or aggravated by military service, nor 
may a cardiovascular disease, including hypertension, be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded previously by 
the Board to the RO in June 2001 and June 2003 for necessary 
evidentiary and procedural development.  The actions sought 
by the Board have been completed in full, and the veteran, 
does not contend otherwise.  Thus, the absence of any Stegall 
violation permits the Board to address the merits of the 
issues presented on appeal.

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
applicable to the issue in question.  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 ; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the record reflects that the veteran has 
been fully apprised of the changes brought about by the VCAA, 
to include notice of what evidence is necessary to 
substantiate his claim and of the VA's obligation to obtain 
all relevant evidence in the custody of a Federal department 
or agency.  The Board previously directed the RO to undertake 
compliance with the VCAA, and the RO is shown to have fully 
complied therewith as to the issue herein under review.  As 
well, the veteran has been advised that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for his claimed 
disorder, or to provide properly executed releases so that VA 
could request the records for him.  See, e.g., the RO's 
November 2001 and August 2002 letters to the veteran, the 
latter of which specifically notified him that he was 
responsible for sending the evidence VA needed in his claim.  
Based on the foregoing, the duty to notify the veteran of 
necessary evidence, and of the responsibility for obtaining 
or  ,  presenting that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all available 
examination and treatment records compiled by VA and non-VA 
sources, including pertinent service department records, have 
been obtained by the RO on remand.  To the extent that the 
veteran has provided complete authorizations, his private 
medical records were also obtained.  As well, he was afforded 
a VA medical examination, pursuant to the Board's request.  
As such, all duties involving the VA's duty to assist 
obligation have been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  Where 
a veteran served 90 days of more during a period of war, and 
a cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Service department records fail to denote the veteran's 
engagement in combat with the enemy during his period of 
active duty.  As such, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not for application in this matter.  

It is the veteran's primary contention in this appeal that he 
experienced chest pain prior to and during his period of 
military service and that such condition was aggravated by 
his period of active duty.  At the time of his RO hearing in 
September 1997, medical assistance was reported to have been 
sought in service for his complaints of chest pain and he was 
at that time told that there was an enlargement that may or 
may not independently resolve.  Reference was also made to a 
postservice silent heart attack, but evidence thereof was 
reported to be subsequently identified by electrocardiogram 
(EKG).  

Notwithstanding the veteran's complaints of preservice and 
inservice chest pain and treatment therefor, service medical 
records are entirely negative for any complaints or findings 
of any heart or cardiovascular disorder, including 
hypertension.  A medical examination at service entrance in 
November 1943 showed the cardiovascular system to be normal, 
with a blood pressure of 110/60.  A May 1946 separation 
examination likewise demonstrated his cardiovascular system 
to be normal; blood pressure was 112/70.  

After service, there is no showing of a heart or 
cardiovascular disorder, including hypertension, within the 
one-year period following the veteran's service separation in 
May 1946.  The veteran was seen by a private physician in 
November 1948 for evaluation of unrelated disability, at 
which time his blood pressure was 110/70 and pulse was 84; 
his heart was at that time noted to be within normal limits.  

Further cardiac-related disability is not shown until August 
1989, when a diagnosis of benign essential hypertension was 
initially set forth.  A continuing course of treatment for 
the veteran's hypertension is thereafter shown.  Absent, 
however, is any finding or opinion from a medical 
professional indicating that the veteran's hypertension had 
its onset in service or was manifested to a degree of 10 
percent or more during the one-year period of service 
following his discharge from service.  In all, no competent 
medical evidence links the hypertension first shown many 
years after service to the veteran's period of military 
service or any event thereof.  The only medical professional 
to address such question was a VA physician who, following 
his August 2002 examination of the appellant, concluded that 
it was unlikely that any heart or cardiovascular disorder, 
inclusive of hypertension, had its onset during his period of 
military service or within a year of his service discharge.  

As to the abnormalities shown on EKGs and the veteran's 
report of a prior myocardial infarction, it is noted that 
EKGs undertaken in 1992, 1995, 1996, and 1997 identified a 
normal sinus rhythm with a first degree atrioventricular (AV) 
block, and those EKGs from 1992, 1995, and 1996 disclosed an 
inferior infarct of undetermined age, based on automated 
readings of the tracings.  The 1997 study did not indicate 
the presence of an old infarct.  

Further study of this question was undertaken by the VA 
physician in August 2002, who reported that an EKG in August 
2000 had been read as showing sinus tachycardia with a first 
degree AV block, that a February 2002 EKG noted a normal 
sinus rhythm with sinus arrhythmia and a first degree AV 
block, and that May 2002 EKGs were read as disclosing a 
normal sinus rhythm with a first degree AV block.  In the 
opinion of the examiner, no organic heart disease was shown 
to be present at that time, and in an April 2003 addendum, it 
was reported that current EKGs revealed no diagnosis of an 
infarction.  The apparent discrepancy between current and 
former EKGs was found by the examiner to render any current 
diagnosis of organic heart disease speculative, and even more 
so in the absence of any records from an independent 
physician addressing the subject.  

As such, it cannot be concluded, based on the record now 
before the Board, that the EKG abnormalities shown since 1992 
are diagnostic of any heart or cardiovascular disability, to 
include the heart attack to which the veteran has referred.  
Moreover, even if one were to assume for the sake of argument 
that any of the EKG findings were diagnostic of pertinent 
disablement, the record does not otherwise present competent 
medical evidence linking any such abnormality, including any 
residual of an old infarct, to the veteran's military service 
from 1944 to 1946 or the presumptive period that followed.  
Only the veteran provides such linkage, and his contentions 
are not supported by the medical data on file, nor is he 
shown to have the necessary knowledge or training as to 
transform his opinions as to medical diagnosis or etiology 
into competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992 

As a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a heart or 
cardiovascular disorder, including hypertension, the benefit 
of the doubt rule is not for application in this instance.  
Accordingly, denial of the benefit sought on appeal is 
required.


ORDER

Service connection for a heart or cardiovascular disorder, 
including hypertension, is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

